Case 3:18-cv-00825-JHM-RSE Document 39 Filed 01/28/19 Page 1 of 5 PageID #: 186




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF KENTUCKY


 JAY HOUSTON, on Behalf of Himself and        Case No. 3:18-cv-00825-JHM-RSE
 All Others Similarly Situated,

                        Plaintiff,

       v.

 PAPA JOHN'S INTERNATIONAL, INC., et.
 al.,
                   Defendants.


 ASHLEY PAGE, on Behalf of Herself and All    Case No. 3:18-cv-835-CHB
 Others Similarly Situated,

                        Plaintiff,

       v.

 PAPA JOHN’S INTERNATIONAL, INC., et
 al.,
                   Defendants.


 JAMIAH GREER, on Behalf of Herself and       Case No. 3:19-cv-00025-RGJ
 All Others Similarly Situated,

                        Plaintiff,

       v.

 PAPA JOHN’S INTERNATIONAL, INC.

                        Defendant.



                  CASE MANAGEMENT ORDER NO. 1

       Having considered Plaintiffs’ Motion to Transfer and Consolidate Related Actions and

 Appoint Interim Co-Lead Counsel,
Case 3:18-cv-00825-JHM-RSE Document 39 Filed 01/28/19 Page 2 of 5 PageID #: 187




           IT IS HEREBY ORDERED that:

           1.   Pursuant to LR 40.1(b) and Fed. R. Civ. P. 42(a), Page v. Papa John’s Int’l, Case

 No. 3:18-cv-835-CHB and Greer v. Papa John’s Int’l, Case No. 3:19-cv-00025-RGJ, are

 transferred and reassigned to the undersigned Judge and consolidated into Houston v. Papa

 John’s Int’l, Case No. 3:18-cv-00825-JHM-RSE (the “Master File”) (the consolidated actions are

 referred to herein as the “Consolidated Action”).

           2.   An original of this Order shall be filed by the Clerk in the Master File and on the

 individual dockets for the Page and Greer actions. The individual Page and Greer actions at

 3:18-cv-835-CHB and 3:19-cv-00025-RGJ, respectively, shall thereafter be closed.

           3.   The Clerk shall send notice of this Order to counsel of record in the Consolidated

 Action.

           4.   The Consolidated Action is re-captioned: In Re: Papa John’s Employee and

 Franchisee Employee Antitrust Litigation, No. 3:18-cv-00825-JHM-RSE. Subsequent filings in

 the Consolidated Action shall bear this caption and be made only in the Master File.

           5.   The Court requests the assistance of counsel in calling to the attention of the Clerk

 of this Court the filing or transfer of any case that might properly be consolidated as part of the

 Consolidated Action.

           6.   When a case that arises out of the same subject matter as the Consolidated Action

 is hereinafter filed in this Court or transferred from another Court, the Clerk of this Court shall:

                a.      file a copy of this Order in the separate file for such action;

                b.      mail a copy of this Order to the attorneys for the plaintiff(s) in the newly

                        filed or transferred case and to any new defendant(s) in the newly filed or

                        transferred case; and




                                                   2
Case 3:18-cv-00825-JHM-RSE Document 39 Filed 01/28/19 Page 3 of 5 PageID #: 188




                c.      make the appropriate entry in the Master File for the Consolidated Action.

        7.      Each new case that arises out of the subject matter of the Consolidated Action,

 which is filed in this Court or transferred to this Court, shall be consolidated with the

 Consolidated Action and this Order shall apply thereto, unless (i) a party objects to

 consolidation, as provided for herein, or to any provision of this Order, within 10 days after the

 date upon which a copy of this Order is served on counsel for such party by the filing an

 application for relief; and (ii) this Court deems it appropriate to grant such application. Nothing

 in the foregoing shall be construed as a waiver of Defendants’ right to object to consolidation of

 any subsequently filed or transferred related action.

        8.      The law firms of McCune Wright Arevalo, LLP, Lieff Cabraser Heimann &

 Bernstein, Lowey Dannenberg, P.C., and Scott+Scott Attorneys at Law LLP are hereby

 appointed as Interim Co-Lead Class Counsel for the Consolidated Action. Interim Co-Lead

 Counsel shall provide general supervision of the activities of all plaintiffs’ counsel and shall have

 the following responsibilities and duties to perform or delegate as appropriate:

                a.      to brief and argue motions;

                b.      to initiate and conduct discovery, including, without limitation,

                        coordination of discovery with Defendants’ counsel and the preparation of

                        written interrogatories, requests for admissions, and the requests for

                        production of documents;

                c.      to direct and coordinate the examination of witnesses in depositions;

                d.      to act as spokesperson at pretrial conferences;

                e.      to initiate and conduct any settlement negotiations with counsel for

                        Defendants;




                                                  3
Case 3:18-cv-00825-JHM-RSE Document 39 Filed 01/28/19 Page 4 of 5 PageID #: 189




                f.       to provide general coordination of the activities of all plaintiffs’ counsel

                         and to delegate work responsibilities to selected counsel, as may be

                         required in such a manner as to lead to the orderly and efficient

                         prosecution of this litigation and to avoid duplication or unproductive

                         effort;

                g.       to consult with and employ experts;

                h.       to receive and review periodic time reports of all attorneys on behalf of

                         plaintiffs and to determine if the time is being spent appropriately and for

                         the benefit of plaintiffs and the proposed class; and

                i.       to perform such other duties as may be expressly authorized by further

                         order of this Court.

        9.      The Moore Law Group is appointed as Liaison Counsel and Radice Law Firm is

 appointed as Interim Counsel. They will assist in representation of plaintiffs and the proposed

 class as requested by Interim Co-Lead Counsel.

        10.     The Consolidated Action shall be subject to the following schedule, leading up to

 a Rule 16 Conference:

 ACTION                                                 DEADLINE

 Plaintiffs must file a consolidated amended            Within 21 days after the appointment of
 class action complaint (“CAC”)                         Interim Co-Lead Class Counsel

 Defendants’ responses to the CAC                       45 days after the filing of the CAC

 Plaintiffs’ opposition to any motions to dismiss       45 days after Defendants’ responses

 Defendants’ replies in support of any motions
 to dismiss                                             30 days after Plaintiffs’ opposition




                                                    4
Case 3:18-cv-00825-JHM-RSE Document 39 Filed 01/28/19 Page 5 of 5 PageID #: 190




       IT IS SO ORDERED.




                                                         January 28, 2019




                                       5
